Citation Nr: 0725854	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-20 331	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to a rating in excess of 10 percent for major 
depressive disorder with history of paranoid features.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1992 to June 1993.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2003 
rating decision of the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for an increased rating for 
major depressive disorder with history of paranoid features; 
good cause for his failure to appear is neither shown nor 
alleged.


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 10 percent 
for major depressive disorder with history of paranoid 
features must be denied because he failed (without good 
cause) to report for a VA examination scheduled to determine 
his entitlement to an increased rating.  38 C.F.R. 
§§ 3.326(a), 3.655 (2006); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 ; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim and the Board finds that the mandates of the 
VCAA and implementing regulations are satisfied.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 
38 C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  VA regulations also address the 
consequences of a failure to report for a scheduled VA 
medical examination and provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination in a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.

To assist the veteran with the development of evidence to 
support his claim seeking an increased rating for major 
depressive disorder, the RO arranged for him to be scheduled 
for a VA examination in May 2005.  The veteran failed, 
without giving cause, to report for this VA examination.  
There is nothing in the record to suggest that he did not 
receive notice of the examination.  A May 2005 letter (sent 
more than two weeks prior to the scheduled appointment) from 
the VA Medical Center advised him of the consequences of a 
failure to report.  Neither he nor his representative has 
alleged there is good cause for the failure to report for the 
scheduled examination.  Under 38 C.F.R. § 3.655 in such 
circumstances the claim must be denied.  The law is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for major depressive 
disorder with history of paranoid features is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


